

115 HR 5121 IH: To amend title 10, United States Code, to remove the prohibition on eligibility for TRICARE Reserve Select of members of the reserve components of the Armed Forces who are eligible to enroll in a health benefits plan under chapter 89 of title 5, United States Code.
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5121IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Kelly of Mississippi (for himself, Ms. Rosen, Mr. Walz, and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to remove the prohibition on eligibility for TRICARE Reserve Select of members of the reserve components of the Armed Forces who are eligible to enroll in a health benefits plan under chapter 89 of title 5, United States Code. 
1.Modification of eligibility for TRICARE Reserve Select of certain members of the Selected Reserve 
(a)In generalSection 1076d(a) of title 10, United States Code, is amended— (1)in paragraph (1), by striking (1) Except as provided in paragraph (2), a member and inserting A member; and 
(2)by striking paragraph (2). (b)Sense of CongressIt is the sense of Congress that the costs of carrying out the amendments made by this section, if any, will be offset. 
